DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: CONFIGURATIONS FOR COMPLEXITIES OF CARRIERS.
The use of the terms Bluetooth, ZigBee, Wi-Fi, each of which is a trade name or a mark used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized entirely wherever each appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SAMSUNG: "Remaining issues for PDCCH enhancements", 3GPP DRAFT; R1-2000625,3RD GENERATION PARTNERSHIP PROJECT(3GPP), MOBILE COMPETENCE CENTRE; 650, ROUTE DES LUCIOLES; F-06921 SOPHIA-ANTI POLIS CEDEX;FRANCE, vol. RAN WG1,no.e-Meeting;20200224-20200306 15February2020(2020-02-15), XP051853382, Retrieved from the Internet: URL: https://ftp.3gpp.org/tsgran/wGl_RL1/TSGR1_100e/Docs/R1-2000625.zip R1-2000625 eURLLCDLcontrol.docx [retrieved on 2020-02-15] hereinafter D1 (provided by Applicant).
As to claim 1, D1 discloses a method of wireless communication (Proposals 2-4), comprising: transmitting, by a user equipment (UE), capability information indicating at least two possible configurations for a first complexity of carrier and a second complexity of carrier, the first complexity of carrier being different than the second complexity of carrier, the capability information being provided as a pair of values for each of the at least two possible configurations, a first value of the pair of values being associated with the first complexity of carrier, and a second value of the pair of values being associated with the second complexity of carrier (p. 2, Proposal 2 to p. 3, Proposal 4, UE indicates a carrier aggregation capability larger than X downlink cells (i.e. first complexity of carrier), UE indicates a carrier aggregation capability larger than Y downlink cells (i.e. second complexity of carrier); indications being in UE-NR-Capaiblity-r16 and UE-NR-capability-r-15 (i.e. pair of values)); receiving carrier configuration information for at least one of the first complexity of carrier and at least one of the second complexity of carrier (p. 2-3, UE is provided PDCCHMonitoringCapabilityConfig for both X and Y downlink cells); and determining which of the at least two possible configurations to apply to the received carrier configuration information (p. 2-3, after provided with PDCCH monitoring capability, UE determines a capability to monitor a maximum number of PDCCH candidates  and a maximum number of non-overlapped CCEs per slot or per span that corresponds to X or Y DL cells).
As to claim 2, D1 further discloses the method of claim 1, wherein receiving the carrier configuration information further includes receiving explicit signaling indicating which of the at least two possible configurations to apply to the received carrier configuration information (p. 2-3, UE is provided PDCCHMonitoringCapabilityConfig for both X and Y downlink cells).
As to claim 3, D1 further discloses the method of claim 1, wherein which of the at least two possible configurations to apply to the received carrier configuration information is determined implicitly by the UE (p.4, box after Proposal 5, UE is expected to monitor PDCCH on cell according to one span pattern).
As to claim 4, D1 further discloses the method of claim 1, wherein the capability information include at least a blind detection carrier aggregation monitoring capability (p. 2, Proposal 2 to p. 3, Proposal 4, UE determines for the purpose of reporting pdcch-BlindDetectionCA or pdcch-BlindDetectionCA-r15 or pdcch-BlindDetectionCA-r16, UE indicates a carrier aggregation capability larger than X downlink cells (i.e. first complexity of carrier), UE indicates a carrier aggregation capability larger than Y downlink cells (i.e. second complexity of carrier); indications being in UE-NR-Capaiblity-r16 and UE-NR-capability-r-15 (i.e. pair of values)).
As to claim 5, D1 further discloses the method of claim 4, wherein the blind detection carrier aggregation monitoring capability is reported by different cells (p.2, Proposal 2 to P.3, Proposal 4, slot based PDCCH monitoring, pdcch-BlindDetection, a number of serving cells).
As to claim 6, D1 further discloses the method of claim 1, wherein the capability information include at least one of a first group of monitoring capability or a second group of monitoring capability (page 3, UE indicates in UE-NR-Capability-r15 or in UE-NR-Capability-416 an indication for a maximum number of non-overlapped CCEs the UE can monitor for downlink cells (i.e. CCEs can read on either a first group or second group, as first and second are arbitrary numbering)).
As to claim 7, D1 further discloses the method of claim 1, wherein the capability information include control channel monitoring capability (p. 2, Proposal 2 to p. 3, Proposal 4, UE indicates a carrier aggregation capability larger than X downlink cells (i.e. first complexity of carrier), UE indicates a carrier aggregation capability larger than Y downlink cells (i.e. second complexity of carrier); indications being in UE-NR-Capaiblity-r16 and UE-NR-capability-r-15 (i.e. pair of values), indications for PDCCH candidates, span-based PDCCH monitoring).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAMSUNG: "Remaining issues for PDCCH enhancements", 3GPP DRAFT; R1-2000625,3RD GENERATION PARTNERSHIP PROJECT(3GPP), MOBILE COMPETENCE CENTRE; 650, ROUTE DES LUCIOLES; F-06921 SOPHIA-ANTI POLIS CEDEX;FRANCE, vol. RAN WG1,no.e-Meeting;20200224-20200306 15February2020(2020-02-15), XP051853382, Retrieved from the Internet: URL: https://ftp.3gpp.org/tsgran/wGl_RL1/TSGR1_100e/Docs/R1-2000625.zip R1-2000625 eURLLCDLcontrol.docx [retrieved on 2020-02-15] hereinafter D1 (provided by Applicant) in view of U.S. Publication No. 2019/0342890 A1 hereinafter D2 (provided by Applicant).
As to claim 8, D1 discloses an apparatus for wireless communication (Proposals 2-4, UE) configured to: transmit capability information indicating at least two possible configurations for a first complexity of carrier and a second complexity of carrier, the first complexity of carrier being different than the second complexity of carrier, the capability information being provided as a pair of values for each of the at least two possible configurations, a first value of the pair of values being associated with the first complexity of carrier, and a second value of the pair of values being associated with the second complexity of carrier  (p. 2, Proposal 2 to p. 3, Proposal 4, UE indicates a carrier aggregation capability larger than X downlink cells (i.e. first complexity of carrier), UE indicates a carrier aggregation capability larger than Y downlink cells (i.e. second complexity of carrier); indications being in UE-NR-Capaiblity-r16 and UE-NR-capability-r-15 (i.e. pair of values)); receive carrier configuration information for at least one of the first complexity of carrier and at least one of the second complexity of carrier (p. 2-3, UE is provided PDCCHMonitoringCapabilityConfig for both X and Y downlink cells); and determine which of the at least two possible configurations to apply to the received carrier configuration information (p. 2-3, after provided with PDCCH monitoring capability, UE determines a capability to monitor a maximum number of PDCCH candidates  and a maximum number of non-overlapped CCEs per slot or per span that corresponds to X or Y DL cells).
D1 does not expressly disclose comprising: a memory; and a processor operatively coupled to the memory, the processor.
D2 discloses a mobile handset with a memory and processor (fig. 9) for sending capability information to a gNB (para. 0050).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the mobile handset of D2 into the invention of D1. The suggestion/motivation would have been for conveying device capability information for in a next generation wireless communications network (D2, para. 0001). Including the mobile handset of D2 into the invention of D1 was within the ordinary ability of one of ordinary skill in the art based on the teachings of D2.
As to claim 9, D1 and D2 further disclose the apparatus of claim 8, wherein receive the carrier configuration information further includes receive explicit signaling indicating which of the at least two possible configurations to apply to the received carrier configuration information (D1, p. 2-3, UE is provided PDCCHMonitoringCapabilityConfig for both X and Y downlink cells).  In addition, as the primary reference is used in teaching the limitations of the instant claim, the same suggestion/motivation of claim 8 applies.
As to claim 10, D1 and D2 further disclose the apparatus of claim 8, wherein which of the at least two possible configurations to apply to the received carrier configuration information is determined implicitly by the UE (D1, p.4, box after Proposal 5, UE is expected to monitor PDCCH on cell according to one span pattern).  In addition, as the primary reference is used in teaching the limitations of the instant claim, the same suggestion/motivation of claim 8 applies.
As to claim 11, D1 and D2 further disclose the apparatus of claim 8, wherein the capability information include at least a blind detection carrier aggregation monitoring capability (D1, p. 2, Proposal 2 to p. 3, Proposal 4, UE determines for the purpose of reporting pdcch-BlindDetectionCA or pdcch-BlindDetectionCA-r15 or pdcch-BlindDetectionCA-r16, UE indicates a carrier aggregation capability larger than X downlink cells (i.e. first complexity of carrier), UE indicates a carrier aggregation capability larger than Y downlink cells (i.e. second complexity of carrier); indications being in UE-NR-Capaiblity-r16 and UE-NR-capability-r-15 (i.e. pair of values)).  In addition, as the primary reference is used in teaching the limitations of the instant claim, the same suggestion/motivation of claim 8 applies.
As to claim 12, D1 and D2 further disclose the apparatus of claim 11, wherein the blind detection carrier aggregation monitoring capability is reported by different cells (D1, p.2, Proposal 2 to P.3, Proposal 4, slot based PDCCH monitoring, pdcch-BlindDetection, a number of serving cells).  In addition, as the primary reference is used in teaching the limitations of the instant claim, the same suggestion/motivation of claim 8 applies.
As to claim 13, D1 and D2 further disclose the apparatus of claim 11, wherein the capability information include at least one of a first group of monitoring capability or a second group of monitoring capability (D1, page 3, UE indicates in UE-NR-Capability-r15 or in UE-NR-Capability-416 an indication for a maximum number of non-overlapped CCEs the UE can monitor for downlink cells (i.e. CCEs can read on either a first group or second group, as first and second are arbitrary numbering)).  In addition, as the primary reference is used in teaching the limitations of the instant claim, the same suggestion/motivation of claim 8 applies.
As to claim 14, D1 and D2 further disclose the apparatus of claim 11, wherein the capability information include control channel monitoring capability (D1, p. 2, Proposal 2 to p. 3, Proposal 4, UE indicates a carrier aggregation capability larger than X downlink cells (i.e. first complexity of carrier), UE indicates a carrier aggregation capability larger than Y downlink cells (i.e. second complexity of carrier); indications being in UE-NR-Capaiblity-r16 and UE-NR-capability-r-15 (i.e. pair of values), indications for PDCCH candidates, span-based PDCCH monitoring).  In addition, as the primary reference is used in teaching the limitations of the instant claim, the same suggestion/motivation of claim 8 applies.
As to claim 15, D1 discloses an apparatus for wireless communication (Proposals 2-4, UE), comprising: transmitting, by a user equipment (UE), capability information indicating at least two possible configurations for a first complexity of carrier and a second complexity of carrier, the first complexity of carrier being different than the second complexity of carrier, the capability information being provided as a pair of values for each of the at least two possible configurations, a first value of the pair of values being associated with the first complexity of carrier, and a second value of the pair of values being associated with the second complexity of carrier (p. 2, Proposal 2 to p. 3, Proposal 4, UE indicates a carrier aggregation capability larger than X downlink cells (i.e. first complexity of carrier), UE indicates a carrier aggregation capability larger than Y downlink cells (i.e. second complexity of carrier); indications being in UE-NR-Capaiblity-r16 and UE-NR-capability-r-15 (i.e. pair of values)); receiving carrier configuration information for at least one of the first complexity of carrier and at least one of the second complexity of carrier (p. 2-3, UE is provided PDCCHMonitoringCapabilityConfig for both X and Y downlink cells); and determining which of the at least two possible configurations to apply to the received carrier configuration information (p. 2-3, after provided with PDCCH monitoring capability, UE determines a capability to monitor a maximum number of PDCCH candidates  and a maximum number of non-overlapped CCEs per slot or per span that corresponds to X or Y DL cells).
	D1 does not expressly disclose means for transmitting, means for receiving, means for determining.
D2 discloses a mobile handset with a communication component 910 (i.e. means for transmitting, means for receiving) and a processor (i.e. means for determining) (fig. 9) for sending capability information to a gNB (para. 0050).  The communication component and processor are structural equivalents to those of the instant application as there are insubstantial differences between them.
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the mobile handset of D2 into the invention of D1. The suggestion/motivation would have been for conveying device capability information for in a next generation wireless communications network (D2, para. 0001). Including the mobile handset of D2 into the invention of D1 was within the ordinary ability of one of ordinary skill in the art based on the teachings of D2.
As to claim 16, D1 and D2 further discloses the apparatus of claim 15, wherein means for receiving the carrier configuration information further includes means for receiving explicit signaling indicating which of the at least two possible configurations to apply to the received carrier configuration information (D1, p. 2-3, UE is provided PDCCHMonitoringCapabilityConfig for both X and Y downlink cells).  In addition, as the primary reference is used in teaching the limitations of the instant claim, the same suggestion/motivation of claim 15 applies.
As to claim 17, D1 and D2 further discloses the apparatus of claim 15, wherein which of the at least two possible configurations to apply to the received carrier configuration information is determined implicitly by the UE (D1, p.4, box after Proposal 5, UE is expected to monitor PDCCH on cell according to one span pattern).  In addition, as the primary reference is used in teaching the limitations of the instant claim, the same suggestion/motivation of claim 15 applies.
As to claim 18, D1 and D2 further discloses the apparatus of claim 15, wherein the capability information include at least a blind detection carrier aggregation monitoring capability  (D1, p. 2, Proposal 2 to p. 3, Proposal 4, UE determines for the purpose of reporting pdcch-BlindDetectionCA or pdcch-BlindDetectionCA-r15 or pdcch-BlindDetectionCA-r16, UE indicates a carrier aggregation capability larger than X downlink cells (i.e. first complexity of carrier), UE indicates a carrier aggregation capability larger than Y downlink cells (i.e. second complexity of carrier); indications being in UE-NR-Capaiblity-r16 and UE-NR-capability-r-15 (i.e. pair of values)).  In addition, as the primary reference is used in teaching the limitations of the instant claim, the same suggestion/motivation of claim 15 applies.
As to claim 19, D1 and D2 further disclose the apparatus of claim 18, wherein the blind detection carrier aggregation monitoring capability is reported by different cells (D1, p.2, Proposal 2 to P.3, Proposal 4, slot based PDCCH monitoring, pdcch-BlindDetection, a number of serving cells).  In addition, as the primary reference is used in teaching the limitations of the instant claim, the same suggestion/motivation of claim 15 applies.
As to claim 20, D1 and D2 further disclose the  apparatus of claim 15, wherein the capability information include at least one of a first group of monitoring capability or a second group of monitoring capability (D1, page 3, UE indicates in UE-NR-Capability-r15 or in UE-NR-Capability-416 an indication for a maximum number of non-overlapped CCEs the UE can monitor for downlink cells (i.e. CCEs can read on either a first group or second group, as first and second are arbitrary numbering)).  In addition, as the primary reference is used in teaching the limitations of the instant claim, the same suggestion/motivation of claim 15 applies.
As to claim 21, D1 and D2 further disclose the apparatus of claim 15, wherein the capability information include control channel monitoring capability (D1, p. 2, Proposal 2 to p. 3, Proposal 4, UE indicates a carrier aggregation capability larger than X downlink cells (i.e. first complexity of carrier), UE indicates a carrier aggregation capability larger than Y downlink cells (i.e. second complexity of carrier); indications being in UE-NR-Capaiblity-r16 and UE-NR-capability-r-15 (i.e. pair of values), indications for PDCCH candidates, span-based PDCCH monitoring).  In addition, as the primary reference is used in teaching the limitations of the instant claim, the same suggestion/motivation of claim 15 applies.
As to claim 22, D1 discloses an apparatus (Proposals 2-4, UE) configured to transmit capability information indicating at least two possible configurations for a first complexity of carrier and a second complexity of carrier, the first complexity of carrier being different than the second complexity of carrier, the capability information being provided as a pair of values for each of the at least two possible configurations, a first value of the pair of values being associated with the first complexity of carrier, and a second value of the pair of values being associated with the second complexity of carrier (p. 2, Proposal 2 to p. 3, Proposal 4, UE indicates a carrier aggregation capability larger than X downlink cells (i.e. first complexity of carrier), UE indicates a carrier aggregation capability larger than Y downlink cells (i.e. second complexity of carrier); indications being in UE-NR-Capaiblity-r16 and UE-NR-capability-r-15 (i.e. pair of values)); to receive carrier configuration information for at least one of the first complexity of carrier and at least one of the second complexity of carrier (p. 2-3, UE is provided PDCCHMonitoringCapabilityConfig for both X and Y downlink cells); and to determine which of the at least two possible configurations to apply to the received carrier configuration information (p. 2-3, after provided with PDCCH monitoring capability, UE determines a capability to monitor a maximum number of PDCCH candidates  and a maximum number of non-overlapped CCEs per slot or per span that corresponds to X or Y DL cells).
D1 does not expressly disclose a non-transitory computer-readable medium storing one or more instructions for wireless communication, the one or more instructions, comprising: one or more instructions that, when executed by one or more processors of a user equipment (UE), cause the one or more processors to.
D2 discloses a mobile handset with a computer-executable instructions embodied on a machine-readable storage medium, and a processor (i.e. means for determining) (fig. 9, para. 0075-0078) for sending capability information to a gNB (para. 0050).  
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the mobile handset of D2 into the invention of D1. The suggestion/motivation would have been for conveying device capability information for in a next generation wireless communications network (D2, para. 0001). Including the mobile handset of D2 into the invention of D1 was within the ordinary ability of one of ordinary skill in the art based on the teachings of D2.
As to claim 23, D1 and D2 further disclose the non-transitory computer-readable medium of claim 22, wherein receiving the carrier configuration information further includes receiving explicit signaling indicating which of the at least two possible configurations to apply to the received carrier configuration information (D1, p. 2-3, UE is provided PDCCHMonitoringCapabilityConfig for both X and Y downlink cells).  In addition, as the primary reference is used in teaching the limitations of the instant claim, the same suggestion/motivation of claim 22 applies.
As to claim 24, D1 and D2 further disclose the non-transitory computer-readable medium of claim 22, wherein which of the at least two possible configurations to apply to the received carrier configuration information is determined implicitly by the UE (D1, p.4, box after Proposal 5, UE is expected to monitor PDCCH on cell according to one span pattern).  In addition, as the primary reference is used in teaching the limitations of the instant claim, the same suggestion/motivation of claim 22 applies.
As to claim 25, D1 and D2 further disclose the non-transitory computer-readable medium of claim 22, wherein the capability information include at least a blind detection carrier aggregation monitoring capability (D1, p. 2, Proposal 2 to p. 3, Proposal 4, UE determines for the purpose of reporting pdcch-BlindDetectionCA or pdcch-BlindDetectionCA-r15 or pdcch-BlindDetectionCA-r16, UE indicates a carrier aggregation capability larger than X downlink cells (i.e. first complexity of carrier), UE indicates a carrier aggregation capability larger than Y downlink cells (i.e. second complexity of carrier); indications being in UE-NR-Capaiblity-r16 and UE-NR-capability-r-15 (i.e. pair of values))..  In addition, as the primary reference is used in teaching the limitations of the instant claim, the same suggestion/motivation of claim 22 applies.
As to claim 26, D1 and D2 further disclose the non-transitory computer-readable medium of claim 25, wherein the blind detection carrier aggregation monitoring capability is reported by different cells (D1, p.2, Proposal 2 to P.3, Proposal 4, slot based PDCCH monitoring, pdcch-BlindDetection, a number of serving cells).. In addition, as the primary reference is used in teaching the limitations of the instant claim, the same suggestion/motivation of claim 22 applies.
As to claim 27, D1 and D2 further disclose the non-transitory computer-readable medium of claim 25, wherein the capability information include at least one of a first group of monitoring capability or a second group of monitoring capability (D1, page 3, UE indicates in UE-NR-Capability-r15 or in UE-NR-Capability-416 an indication for a maximum number of non-overlapped CCEs the UE can monitor for downlink cells (i.e. CCEs can read on either a first group or second group, as first and second are arbitrary numbering)).  In addition, as the primary reference is used in teaching the limitations of the instant claim, the same suggestion/motivation of claim 22 applies.
As to claim 28, D1 and D2 further disclose the non-transitory computer-readable medium of claim 25, wherein the capability information include control channel monitoring capability (D1, p. 2, Proposal 2 to p. 3, Proposal 4, UE indicates a carrier aggregation capability larger than X downlink cells (i.e. first complexity of carrier), UE indicates a carrier aggregation capability larger than Y downlink cells (i.e. second complexity of carrier); indications being in UE-NR-Capaiblity-r16 and UE-NR-capability-r-15 (i.e. pair of values), indications for PDCCH candidates, span-based PDCCH monitoring).  In addition, as the primary reference is used in teaching the limitations of the instant claim, the same suggestion/motivation of claim 22 applies.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Publication No. 2020/0228966 A1 discloses a UE determines a configuration of an initial CORESET and also monitors for a control channel in an initial CORESET (fig. 8, 820, 822).   U.S. Publication No. 2020/0336892 A1 discloses determining the carrier aggregation configuration (e.g., at 604) may include determining that a sum of component carriers based on the first complexity ratio and second complexity ratio is less than or equal to the maximum number of component carriers designated for processing in-order transmissions with a single TRP (para. 0074).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/           Primary Examiner, Art Unit 2463